United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1474
Issued: January 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 28, 2012 appellant filed a timely appeal from a May 22, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition in the performance of duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 14, 2010 appellant, then a 48-year-old clerk, filed an occupational disease claim
alleging that her emotional condition was related to her federal employment.2 She indicated that
her work with the public placed her in stressful situations and that she was threatened on the job
either directly or indirectly more than three times over the last five years. Appellant stated that
her condition was caused or aggravated by her employment on March 8, 2010. The employing
establishment noted that she had been on Family and Medical Leave Act leave since a March 8,
2010 incident, which the Postal Inspection Service was investigating.
In an April 14, 2010 statement, appellant stated on March 8, 2010 that a customer came
into the employing establishment and asked a window clerk, Deborah Miller, to speak with a
Joyce White. Although Ms. Miller attempted to reach Ms. White by telephone, she was unable
to come to the phone. The man became very upset when he could not speak to Ms. White.
Appellant stated that the customer began to yell at her and stated “It’s been a long time since
something bad has happened at the Post Office.” She stated that this was witnessed by two
customers. Appellant indicated that she did not feel comfortable at the employing establishment
and that, as their facility was the main post office, she was the first line of defense with many
angry customers. A copy of the Postal Police Incident Report of the March 8, 2010 incident was
provided.
Appellant indicated that this incident was similar to the facts in her prior claim in 2005
when a fellow employee at another station telephoned appellant to inform her about how she
planned to wage war against the employing establishment. She also referred to an incident on
October 31, 2006 when she took a call from a customer who stated that he was Osama Bin Laden
and that he was going to blow up the employing establishment. Appellant stated that the Postal
Inspection Service was called and the office was evacuated for a bomb threat. She also
referenced another incident when a man came into the lobby, left a package and ran out of the
building. Appellant indicated that the postal police were called to inspect the package.
By letters dated May 20, 2010, OWCP requested additional factual and medical
information from appellant and the employing establishment to establish the claim.
In a March 8, 2010 report, James Ingram, Ph.D., a psychologist, noted the customer
incident that occurred that day. He noted other stressors that exacerbated this incident were that
appellant’s father had died from an overdose the previous week and that he had been buried the
prior weekend. Dr. Ingram opined that appellant’s prior condition, accepted under case number
xxxxxx535, was aggravated due to the employment incident of March 8, 2010. He noted that
appellant had received a previous threat on October 31, 2006 when a customer called saying he
was Osama Bin Laden and threatened to blow up the employing establishment.

2

Appellant has a prior accepted claim for recurrent major depression due to a threatening call from a coworker in
2005 under case number xxxxxx535. She also has an accepted claim for a right shoulder condition under case
number xxxxxx767 and injuries to the right shoulder, elbow, hip, thigh, knee and foot under case number
xxxxxx709.

2

In a June 1, 2010 report, Dr. Thomas Varghese, a Board-certified psychiatrist, noted that
appellant had been his patient since 2007 and that she saw Dr. Ingram for therapy. He noted the
March 8, 2010 incident and that appellant felt overwhelmed as a result. Dr. Varghese discussed
appellant’s treatment.
In a June 3, 2010 statement, appellant stated that she had not filed any grievances or
Equal Employment Opportunity complaints. She disputed that her father’s death was stressful
claiming they were not close. Appellant stated that she was constantly afraid of being in any
employing establishment facility and also felt constantly threatened at or by her job.
The employing establishment controverted the claim as the investigation by its inspection
service into the March 8, 2010 incident revealed no threat. It noted that just prior to this incident
on March 5, 2010, appellant had been notified that she “had been excused” or involuntarily
transferred to a facility in Tyler, Texas. The employing establishment also noted that she
claimed that working in the current position was outside her work restrictions. It claimed that
appellant had never raised that concern with management. Witness statements dated June 8,
2010 provided by the Postal Inspection Service confirmed that on March 8, 2010 appellant was
involved with a customer who was upset, raised his voice, was very persistent to be seen by
somebody else, and after he gave appellant his information, stated that he did not want
something bad to happen. A review of the video at the employing establishment revealed that
appellant handled six additional passport customers for approximately 42 minutes before she
gathered her property and left the building.
By decision dated September 2, 2010, OWCP denied the claim finding that the injury did
not occur in the performance of duty. It found that the March 8, 2010 incident was factual but
noncompensable as the investigation found a threat was not present as the customer neither
raised his voice, made any threatening gestures, nor invaded appellant’s space. OWCP
concluded that appellant’s stress was not related to her employment.
Appellant requested a hearing by form dated September 9, 2010.
By decision dated December 13, 2010, an OWCP hearing representative found the case
not in posture for a decision and remanded the case for further development. The hearing
representative found that OWCP appeared to deny the claim because the Postal Inspection
Service found the March 8, 2010 incident was not a threat. The hearing representative found
that, while the threat assessment was not credible, witness statements supported that the
customer was upset, yelled at appellant, raised his voice and stated something about hoping
nothing happened to the postal service. Furthermore, appellant had to deal with this customer as
part of her duties and, thus, this occurred in the performance of duty. The hearing representative
also noted that the employing establishment did not challenge appellant’s statement regarding
other incidents she perceived as threatening: the October 31st incident when someone called
claiming to be Osama Bin Laden and blowing up the office, causing the building to be
evacuated; or, when a man subsequently left a package in the lobby and ran away. The hearing
representative found that appellant was subject to the described two incidents and had to deal
with customer complaints as part of her work duties. She found that those two factors were
compensable work factors and remanded the case to OWCP to amend the statement of accepted
facts to include relevant information from her previous claims and refer appellant for a second

3

opinion examination to determine whether the accepted work factors contributed to her current
medical condition.
On March 2, 2011 OWCP updated the statement of accepted facts. It contained a
description of appellant’s job duties; that under case number xxxxxx535 it had accepted a
recurrent episode of depression due to the compensable employment factor that she had received
a threatening telephone call from another postal employee while answering the telephone at the
Spring Valley Post Office. For the instant claim, the March 8, 2010 incident3 was noted to be
compensable only to the extent that the customer had yelled at appellant and stated that it had
been a long time since something bad had happened at the employing establishment. OWCP
found that the other incidents alleged by appellant that occurred were not factors of employment
and that it was not accepted as factual that she was constantly threatened on the job.
In a March 25, 2011 report, Dr. Tarakumar Reddy, a Board-certified psychiatrist and
second opinion physician, noted, concerning the March 8, 2010 incident, that the customer
neither raised his voice nor made any threatening gestures or invaded appellant’s personal space.
He noted that appellant’s coworkers reportedly were of the opinion that there was no truth to
what she stated and the factual medical evidence did not establish her claim. Dr. Reddy noted
that she reportedly worked for six hours after that customer’s visit. He noted that appellant had
depression and anxiety since 1994 and stated that other environmental factors probably could
have resulted in her depression. Dr. Reddy noted his examination of appellant and opined that
the compensable factor of “yelling, screaming and verbal threat outlined in the statement of
accepted facts” did not materially contribute by actual cause, precipitation or aggravation to her
condition. He indicated that there was no clear evidence per the postal service that anything like
this occurred and indicated appellant may be paranoid.
By decision dated May 11, 2011, OWCP denied the claim finding that the claimed
condition did not arise in the performance of duty. In an August 19, 2011 decision, an OWCP
hearing representative set aside the May 11, 2011 decision and remanded for further action. The
hearing representative found that, while the March 8, 2010 customer incident was not a threat,
appellant still had to deal with this customer as part of her federal duties and this occurred in the
performance of duty. The hearing representative noted that the previous hearing representative
found this to be a compensable factor of employment and the statement of accepted facts did not
reflect this. The hearing representative found that Dr. Reddy’s opinion was based on an
incorrect conclusion and inaccurate statement of accepted facts. OWCP was instructed to
prepare a new and accurate statement of accepted facts and thereafter refer appellant to a new
second opinion psychiatric examination for an opinion regarding whether the accepted work
factors contributed to her condition.
On October 20, 2011 OWCP prepared a new statement of accepted facts and referred it
along with appellant and a list of questions to Dr. Marty Bennett, a Board-certified psychiatrist,
for a second opinion examination. In a November 23, 2011 report, Dr. Bennett noted the history
of injury, his review of the records and his examination of appellant. He diagnosed major
depressive disorder recurrent episode. Dr. Bennett opined that the compensable factors of
3

OWCP erroneously noted that March 8, 2010 incident was March 28, 2010.

4

yelling, screaming and verbal threat did not precipitate or aggravate appellant’s preexisting
condition of depression and anxiety.
OWCP determined that a conflict in medical opinion existed between Dr. Ingram, the
attending physician, and Dr. Bennett, the second opinion physician, as to whether the
compensable factors of employment caused appellant’s work-related condition. Accordingly,
OWCP sent appellant’s medical record, a list of questions and a statement of accepted facts to
Dr. Andrew Brylowski, a Board-certified psychiatrist, for an impartial medical opinion. In a
May 6, 2012 report, Dr. Brylowski noted his review of the evidence along with the psychiatric
testing appellant underwent. He diagnosed major depressive disorder with recurrent psychotic
features. Dr. Bennett opined that the compensable factors of yelling, screaming, and verbal
threats did not cause, aggravate, precipitate or aggravate appellant’s condition. He stated that
there were multiple comorbid conditions and multiple co-occurring variables that were more
likely to have precipitated her current behavior relative to employment and that objective
neuropsychiatric measures were consistent with chronic mental illness. Dr. Brylowski opined
that the accepted factor from the statement of accepted facts would not cause or aggravate
appellant’s condition. He noted that she was receiving psychiatric care concurrent with
employment which would not have prevented employment.
By decision dated May 22, 2012, OWCP denied appellant’s emotional condition claim on
the basis that the medical evidence failed to support that her medical conditions were causally
related to the accepted factors of employment. Determinative weight was accorded to the
opinion of Dr. Brylowski, the impartial medical specialist.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.4 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.5
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of FECA.6 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position, or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job

4

See Debbie J. Hobbs, 43 ECAB 135 (1991).

5

See Ruth C. Borden, 43 ECAB 146 (1991).

6

Lillian Cutler, 28 ECAB 125 (1976).

5

do not constitute a personal injury sustained while in the performance of duty within the meaning
of FECA.7
A claimant’s burden of proof is not discharged by the fact that he or she has identified an
employment factor which may give rise to a compensable disability under FECA. He or she also
has the burden of submitting sufficient medical evidence to support his or her claim that the
compensable factors resulted in an employment-related emotional condition.8 The Board notes
that any contribution of employment factors is sufficient to establish the element of causal
relation.9
When the medical evidence of record gives rise to a conflict in opinion between the
physician for the employee and the physician making the examination for the United States, a
third physician shall be appointed to make an examination as an impartial medical specialist.10
When a case is referred to an impartial medical specialist for the purpose of resolving a conflict,
the opinion of such specialist will be given special weight when based on a proper factual and
medical history and if sufficiently well rationalized.11
ANALYSIS
In the May 22, 2012 decision, OWCP relied on the May 6, 2012 report of Dr. Brylowski,
the impartial medical examiner, to find that appellant’s diagnosed major depressive disorder with
recurrent psychotic features was not causally related to the accepted employment factors.
Dr. Brylowski explained that there were multiple comorbid conditions and multiple co-occurring
variables that were more likely to have precipitated her current behavior relative to employment
and that objective neuropsychiatric measures were consistent with a chronic mental illness, for
which she was receiving psychiatric care concurrent with employment. He reviewed extensive
psychological testing, reviewed the medical record and reported no basis to find that the accepted
work factors caused or aggravated a diagnosed emotional condition.
The Board finds that Dr. Brylowski’s impartial opinion negated a causal relationship
between the accepted employment factors and appellant’s major depression condition.
Dr. Brylowski’s medical report was thorough, well rationalized and based on an accurate factual
and medical background. He explained why appellant’s major depression condition was not
caused or aggravated by the accepted employment factors. Dr. Brylowski’s report is entitled to
the special weight accorded an impartial medical specialist.12 OWCP therefore properly found
that it represented the weight of the medical evidence in its May 22, 2012 decision.
7

Id.

8

Chester R. Henderson, 42 ECAB 352 (1991).

9

See L.R., (E.R.), 58 ECAB 369 (2007).

10

See Guiseppe Aversa, 55 ECAB 164 (2003). See 5 U.S.C. § 8123(a).

11

See Richard R. LeMay, 56 ECAB 341 (2005).

12

See B.T., Docket No. 08-1885 (issued June 3, 2009).

6

On appeal, appellant alleged that she was constantly threatened by her job and on the job.
She also stated that several accepted facts were not true or pertinent to her case. OWCP
developed the factual evidence of appellant’s claim and determined which facts were accurate
and considered to be within the performance of duty. It found that she was not constantly
threatened by her job. Appellant’s disagreement of how OWCP classified the evidence in her
claim without supportive evidence is insufficient to change the statement of accepted facts. She
also alleged that OWCP engaged in doctor shopping to deny her claim. However, a review of
the procedural history in this case does not support this allegation. In an August 19, 2011
decision, an OWCP hearing representative found the opinion of the second opinion physician,
Dr. Reddy, was of little probative value as he had based his opinion on an incomplete statement
of accepted facts, which did not include the compensable factors of employment. Accordingly,
the case was remanded to OWCP to develop a complete statement of accepted facts and referral
of appellant to a new second opinion psychiatric examination for an opinion regarding whether
the accepted work factors contributed by direct cause, aggravation, precipitation or acceleration
of appellant’s condition. OWCP properly found a conflict in medical opinion subsequently arose
between Dr. Ingram, the attending physician, and Dr. Bennett, the second opinion physician, as
to whether the compensable factors of employment caused appellant’s work-related condition
and referred appellant to Dr. Brylowski, for an impartial medical evaluation. As noted, the
weight of the medical evidence has properly been accorded to Dr. Brylowski’s impartial medical
opinion. Thus, there is no evidence of doctor shopping in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

7

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 16, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

